Citation Nr: 0739714	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  02-10 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities as a result of 
exposure to herbicides.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  

3.  Entitlement to an increased evaluation for left knee 
retropatellar pain syndrome, currently rated as 10 percent 
disabling.

4.  Entitlement to an increased rating for right knee 
retropatellar pain syndrome, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from August 1972 to March 
1975.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Des Moines, 
Iowa, VA Regional Office (RO).  

Initially, the Board notes that the claim certified to the 
Board in regard to a neurological disorder was whether new 
and material evidence has been received to reopen a claim of 
entitlement to service connection for peripheral neuropathy 
of all extremities, previously claimed as Charcot-Marie-Tooth 
disease (CMT).  In that regard, the Board notes that service 
connection for CMT was previously denied in January 1995, and 
the AOJ denied the application to reopen the claim in an 
August 2001 rating decision.  The veteran perfected an appeal 
of that decision with a VA Form 9, filed in July 2002.  
Thereafter, in February 2003, the appellant withdrew the 
appeal in regard to CMT.  The Board notes that an appeal can 
be withdrawn prior to the promulgation of a decision of the 
Board.  38 C.F.R. § 20.204 (2007).  

In November 2003, the veteran filed a claim of entitlement to 
service connection for peripheral neuropathy of the upper and 
lower extremities based on exposure to Agent Orange during 
service.  Where a prior claim for service connection has been 
denied, and a current claim contains a different diagnosis 
(even one producing the same symptoms in the same anatomic 
system), a new decision on the merits is required.  See 
Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996); but see 
Ashford v. Brown, 10 Vet. App. 120, 123 (1997) (a new 
etiological theory does not constitute a new claim).  The 
Board notes that the April 2006 VA examination report has 
clearly distinguished the disorders, noting limited lower 
extremity functioning secondary to both peripheral neuropathy 
and CMT, and separate diagnoses were entered.  Thus, the 
issue properly before the Board is one of entitlement to 
service connection for peripheral neuropathy of the upper and 
lower extremities as a result of herbicide exposure.  

To that end, the law provides that for veterans who served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending May 7, 1975, service connection 
may be presumed for certain diseases enumerated by statute 
and regulations that become manifest within a particular 
period, if any such period is prescribed.  The specified 
diseases include acute and subacute peripheral neuropathy.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

Recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Haas v. Nicholson, 20 
Vet. App. 257 (2006) that reversed a decision of the Board 
denying service connection for disabilities claimed as a 
result of exposure to herbicides.  VA disagrees with the 
Court's decision in Haas and is seeking to have this decision 
appealed to the United States Court of Appeals for the 
Federal Circuit.  As noted above, the veteran is seeking 
service connection for peripheral neuropathy in association 
with exposure to Agent Orange during service.  The Board 
notes that the record shows that the appellant served aboard 
the USS Kitty Hawk, which, historically, is shown to have 
been stationed in the Gulf of Tonkin in support of the armed 
forces in Vietnam during the relevant time period.  As such, 
the appellant's claim is subject to the Haas stay.

To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of Veterans 
Affairs imposed a stay at the Board on the adjudication of 
claims affected by Haas.  The specific claims affected by the 
stay include those involving claims based on herbicide 
exposure in which the only evidence of exposure is the 
receipt of the Vietnam Service Medal or service on a vessel 
off the shore of Vietnam.  Once a final decision is reached 
on appeal in the Haas case, the adjudication of any cases 
that have been stayed will be resumed.

The appellant was afforded a personal hearing before a 
hearing officer at the RO in August 2004.  He testified 
before the undersigned Veterans Law Judge in Washington, 
D.C., via videoconference in April 2007.  A transcript of 
each of the hearings has been associated with the claims 
file.  The appellant waived initial agency of original 
jurisdiction (AOJ) consideration of additional evidence 
submitted after the Board hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the hearing before the undersigned Veterans Law Judge the 
appellant stated that he had had recent treatment for his 
knee disabilities and for a psychiatric disorder at a VA 
Medical Center (VAMC).  Transcript at 13 (2007).  These 
records have not been associated with the claims file.  In 
addition, the veteran testified that his knee disabilities 
have increased in severity since April 2006, Id. at 15-16, 
and that he is unemployable due to the service-connected knee 
disabilities.  Id. at 12.  The Board finds further 
development is necessary in order to determine the degree of 
impairment due to the service-connected knee disabilities.  

In regard to a psychiatric disorder, the veteran essentially 
asserts that he has an acquired psychiatric disorder, to 
include PTSD, as a result of service.  Transcript at 6 
(2007).  The Board notes that service medical records are 
negative for a diagnosis of a psychiatric disorder.  The 
evidence includes VA and private medical opinions containing 
various diagnoses in regard to a psychiatric disorder.  For 
example, in a private report, dated in February 1997, the 
examiner stated that while the veteran had symptoms of 
anxiety, depression and personality problems, the problems 
did not appear to be numerous, intense or organized enough to 
meet the diagnostic criteria for a psychological disorder.  
The Board notes that a November 2001 VA treatment record 
indicates that the veteran had had problems 'blacking out' as 
a child.  An April 2002 VA treatment record reflects a 
diagnosis of organic brain syndrome, not otherwise specified.  
VA treatment records, dated in April 2004, reflect diagnoses 
of major depression and probable factitious disorder versus 
adjustment disorder with irritable mood and insomnia.  At the 
August 2004 hearing, the veteran testified that he was told 
that he had a psychiatric disorder as a result of having been 
personally assaulted during service aboard the USS Kitty 
Hawk.  Transcript at 13-14 (2004).  An April 2006 VA 
examination report reflects diagnoses to include anxiety 
disorder due to general medical condition (history of 
traumatic brain injury, history of electrocution, status post 
stroke), and somatoform disorder, not otherwise specified 
with pseudoseizures.  The examiner opined that the appellant 
did not meet the criteria for a diagnosis of PTSD.  An August 
2007 private record notes symptoms consistent with a 
provisional diagnosis of PTSD.  Further development is 
necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate pertinent 
treatment records from the Iowa City VAMC, 
dated from February 2007 to the present, 
with the claims file.  

2.  The AOJ should schedule the appellant 
for a VA examination to determine the 
degree of impairment due to the veteran's 
service-connected retropatellar pain 
syndrome of the right knee and 
retropatellar pain syndrome of the left 
knee.  The claims file should be made 
available for review in conjunction with 
the examination and all necessary tests 
should be performed, to include range of 
motion testing.  The AOJ should request 
that the examiner provide an opinion as to 
the degree of impairment due to the 
service-connected retropatellar pain 
syndrome of the knees, to include whether 
there is additional functional impairment 
due to pain, weakness, or incoordination, 
as well as the impact the disabilities 
have on his employability.  

3.  The AOJ should attempt to verify the 
veteran's reported in-service stressors, 
to include those enumerated in the March 
2007 statement of the case.  The request 
should include the names and dates 
provided in association with the 
stressors, to include having witnessed an 
identified Lieutenant Commander having had 
his legs blown off in 1973 while aboard 
the USS Kitty Hawk, having witnessed an 
officer having been sucked into a jet 
engine on the flight deck in 1973, having 
recovered bodies from a fire below deck 
that trapped seven men in 1974, and of 
having witnessing a suicide by a service 
member in August 1972 or September 1972 at 
a location where the veteran was stationed 
at the time.  

4.  After the above has been accomplished, 
the appellant should be afforded a VA 
psychiatric evaluation for the purpose of 
clarifying the diagnosis and obtaining a 
medical opinion in regard to the etiology 
of any identified acquired psychiatric 
disorder.  After evaluation and review of 
the records, the examiner should respond to 
the following:  1) Were there any in-
service manifestations of an acquired 
psychiatric disorder?  2) What is the most 
accurate current diagnosis or diagnoses?  
3) Does the veteran have PTSD?  4) If the 
veteran's symptoms meet the criteria for a 
diagnosis of PTSD, upon what stressor(s) is 
the diagnosis based?  4) Is any identified 
acquired psychiatric disorder or other 
disorder of the brain related to service?

5.  In light of the above, the claims 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the veteran afforded a 
reasonable period of time in which to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


